Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 1 of 45

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used bv counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 503 S. 44th Street Philadelphia, PA 19104
Addvess of Defendant: 3451 Walnut Street Philadelphia, PA 19104
Place of Accident, Incident or Transaction: Address of Defenda nt

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Fes is answered to any of the following questions:

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]

previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

| certify that, to my knowledge, the within case [7 is / [*] is not related
this court except as noted above.

DATE: S/I4/a| Shu dedigasere

7 *
Atforney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

any case now-pending or within one year previously terminated action in

    
  

 

 

CIVIL: (Place a ¥ in one category only)

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:

C1 1. Indemnity Contract, Marine Contract, and All Other Contracts (J iL. Insurance Contract and Other Contracts
(J 2. FELA LJ 2. Airplane Personal Injury

[1 3. Jones Act-Personal Injury [] 3. Assault, Defamation

(1 4 Antitrust [] 4. Marine Personal Injury

C1 5. Patent [] 5. Motor Vehicle Personal Injury

[] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specifi):
7. Civil Rights [J] 7. Products Liability

[] 8. Habeas Corpus L] 8&8. Products Liability— Asbestos

[] 9. Securities Act(s) Cases ( 9. Allother Diversity Cases

[] 10. Social Security Review Cases (Please specify):

[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effeet of this certification is to remove the case from eligibility for arbitration.)

I, . counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: Sign here if applicable
Attornev-at-Law / Pro Se Plaintif} Attorney 1.D. # (f'applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. a) (20781

 
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 2 of 45

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the categary of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 503 S. 44th Street Philadelphia, PA 19104
Address of Defendant: 3451 Walnut Street Philadelphia, PA 19104

 

Place of Accident, Incident or Transaction: Address of Defendant

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

L certify that, to my knowledge, the within case [1 is / ] is not related tg any case now-pending or within one year previously terminated action in
this court except as noted above.

DATE: 3/14 /a| \ hye Uirgrhore

Atorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicahle)

 

 

 

CIVIL: (Place a \ in one category only)

Federal Questian Cases: Diversity Jurisdiction Cases:

 

A, B.

[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[J 2. FELA [J] 2. Airplane Personal Injury

LJ 3. Jones Act-Personal Injury CJ 3. Assault, Defamation

CL] 4. Antitrust C] 4. Marine Personal Injury

C1 #5. Patent (0 5. Motor Vehicle Personal Injury

L] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specifi):
7. Civil Rights [] 7. Products Liability

[] 8. Habeas Corpus Cl 8&8. Products Liability— Asbestos

[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases

| 10. Social Security Review Cases (Please specifv):

LJ 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, . counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: Sign bere if applicable

 

Attornev-ut-Law / Pro Se Plaintiff Altornev LD. # (fupplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (S/TOTS)

 
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 3 of 45
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Clay Contee

(b) County of Residence of First Listed Plaintiff

Philadelphia

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Faye Rina Cohen,

Law ar hice af Kove

a047 Locust Skeet Phila

Riv Coke

(ries 1a,

“

als $63
PA \AIO%

11716

(SEE INSTRUCTIONS ON NEXT PAGE OF TIS FORM.)
DEFENDANTS

University of Pennsylvania

County of Residence
NOTE:

Attorneys df Known)

 

of First Listed Defendant

Philadelohi

UN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Piace an “4” fi One Box Only)

U.S. Government
Plaintiff

[Jt

(2

U.S. Government
Defendant

[*]3 Federal Question

(U.S. Government Nat a Party)

(_]4_ Diversity
indicate Citizensh

ip of Parties in Item HT)

 

TV. NATURE OF SUIT Cee “Xin One Box Oniyi

(For Diversity Cases Only)

PTF

C)!

Citizen of This State

Citizen of Another Stale

Citizen or Subject ofa
Foreign Country

[lz D2
[]3

Click here for: Nature of S

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Pluintity

and One Box for Defendant)

DEF

{Ji

Incorporated or Principal Place

PIF

L] 4

DEF

(4

of Business In This State

Incorporated and Principal Place

Os Os

of Business In Another State

[13

Foreign Nation

Lje [Je

it Code Descriptions.

 

 

 

 

 

 

 

[= — CONTRACT | _TORTS FORFEITURE/PENALTY | BANKRUPTCY | _ OTHERSTATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | ]o2s Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ |] 400 State Reapportionment
[__] 150 Recovery of Overpayment [| 320 Assault, Libel & Pharmaceutical __ PROPERTY RIGHTS __ 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 30 Banks and Banking
H 151 Medicare Act |_| 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Eacludes Veterans) | 345 Marine Product Liability | | 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Actof 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders” Suits H 355 Motor Vehicle H 371 Truth in Lending Act |_] 485 Telephone Consumer
[_] 190 Other Contract Product Liability [__] 380 Other Personal |_|720 Labor/Management CIAL SECUR- Protection Act
195 Contract Product Liability [7] 360 Other Persanal Property Damage Relations 861 HIA ( 1305ff) 490 Cable/Sat TV

n

196 Franchise

Tnjury
| 362 Personal Injury -
Medical Malpractice

C] 385 Property Damage
Product Liability

 

 

| 740 Railway Labor Act
751 Family and Medical
Leave Act
790 Other Labor Litigation

 

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Reul Property

 

|

442 Employment

443 Housing/
Accommodations

Bi 445 Amer, w/Disabilities -

Employment

| 446 Amer. w/Disabilities -

Other

| | 448 Education

 

REAL PROPERTY  CEVIL RIGHTS. PRISONER PETITIONS
210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus:
220 Foreclosure |_| 441 Voting | | 463 Alien Detainee

| | 510 Motions to Vacate

Sentence

J] 530 Cieneral

| | 535 Death Penalty

Other:

340 Mandamus & Other

350 Civil Rights

355 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

| | 79) Employee Retirement
Income Security Act

862 Black Lung (923)

863 DIWC/DIWW (495(2))
864 SSID Title XVI

|_| 865 RST (405(2))

4

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

$93 Environmental Matters.

 

FEDERAL TAN SUITS:

 

895 Freedom of Information

 

| | 870 Taxes (U.S. Plainttt
or Defendant)
_] 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

465 Other Immigration
Actions

 

462 Naturalization Application

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

{x ! Original 2 Removed from 3. Remanded from C4 Reinstated or C] 5 Transferred from Cl 6 Multidistrict Ol & Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De nat cite jurisdictional statutes unless diversity):

Americans with Disabilities Act, 42 U.S.C. 12014
Brief description of cause:

 

VIL REQUESTED IN

DEMAND $

Plaintiff was removed from Defendant as an employee and student in violation of the ADA after they failed to acccomodate his disabilities.
[| CHECK IF THIS IS A CLASS ACTION

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Lives [No
VIL. RELATED CASE(S)
IF ANY SE easy DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 4 of 45

JS 44 Reverse (Rev. 10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed, The attorney filing a case should complete the form as follows:

T.(a)

(b)

(c)

I.

Hl.

TV.

VI.

Vil.

VIL.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348, Suits by agencies and officers of the United States are included here,
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section ITT below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened, (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transters.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC $53 Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is bemg demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 5 of 45

IN THE UNITED STATES DISTRICT COURT
THE EASTERN DISTRICT OF PENNSYLVANIA

 

Clay Contee
Plaintiff,

Vv. : Case No.:

University of Pennsylvania,
Defendant.

COMPLAINT

Plaintiff Clay Contee (hereinafter “Plaintiff”), hereby files this Complaint against
Defendant University of Pennsylvania (hereinafter “Defendant’), alleging that his rights,
pursuant to the Americans with Disabilities Act (“ADA”), and its 2008 amendments, 42 U.S.C. §
12101 ef seg., have been violated, and avers as follows:

PARTIES

1. Plaintiff is a resident of Philadelphia, PA with an address of 503 S. 44" Street,
Philadelphia, PA 19104, and he has a disability.

2. Defendant is an institution that is incorporated in Pennsylvania and provides services in
the City of Philadelphia, Pennsylvania, and has an address of 3451 Walnut Street,
Philadelphia, PA 19104.

3. Atall times hereto, Defendant employed managers, supervisors, agents and employees
who Plaintiff alleges had the authority to make decisions concerning Plaintiffs
education. In making said decisions, these individuals engaged in the practice of
discriminatory treatment, which forms the basis of Plaintiff's allegations in the instant
Complaint.

4. Atall times hereto, Defendant employed managers, supervisors, agents and employees
who acted directly or indirectly in the interest of the employer. In so acting, these
individuals engaged in the pattern and practice of discriminatory treatment which forms
the basis of the Plaintiff's allegations in the instant Complaint.

JURISDICTION AND VENUE
5. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.
6. Subject-Matter Jurisdiction is conferred upon this Honorable Court by 28 U.S.C. § 1337
relating to “any civil action or proceeding arising out of any act of Congress regulating

commerce,” 28 U.S.C. § 1343(4), and 28 U.S.C. § 1331, and under the Americans with
Disability Act and its Amendments (“ADA”) 42 U.S.C. § 12101 et seq.
10.

il,

12.

14.

15.

16.

Li.

18.

Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 6 of 45

This Court may properly maintain Personal Jurisdiction over Defendant because
Defendant’s contacts with this state and this judicial district are sufficient for the exercise
of jurisdiction over Defendant to comply with the traditional notions of fair play and
substantial justice, thus satisfying the standard set forth by the United States Supreme
Court in /nternational Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

Venue is appropriately laid in the United States District Court for the Eastern District of
Pennsylvania inasmuch as all parties regularly conduct business within this District and
the acts complained of by Plaintiff arose herein.

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity
Commission (“EEOC”) on or about October 28, 2020. The EEOC issued a Right to Sue
on December 30, 2020 (“Exhibit A”). This Complaint is being filed within ninety (90)
days of Plaintiffs receipt of the Right to Sue.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

Plaintiff exhausted his administrative remedies, as required under federal and state law.

Specifically, he filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) on or about October 28, 2020.

. On or about December 30, 2020 the EEOC issued a Right to Sue.

Plaintiff had a parallel proceeding with the Office of Civil Rights (“OCR”) and on or
about February 23, 2021 the OCR denied Plaintiffs claim and gave permission to file a
civil action (attached hereto as Exhibit “B”).

FACTS

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

In January 2018, Plaintiff was accepted as a student in Defendant’s graduate program
(“Program”) of the Department of Physics and Astronomy.

In June 2018, Plaintiff began working for Defendant and receiving payments.
Plaintiff suffers from a variety of mental health disabilities (“Disabilities”) that include

major depressive disorder, anxiety, attention deficit hyperactivity disorder, adjustment
disorder, and suicidal ideation.

NM
19.

20.

i)
La

No
ae

29

28.

Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 7 of 45

In order to treat his Disabilities, Plaintiff is, or has been, prescribed lithium,
desvenlafaxine, propranolol, doxepin, zaleplon, atomoxetine, and vyvanse. These
medications have side effects which include drowsiness and inability to concentrate.
Attached hereto as Exhibit “C” are March 7, 2019 and January 24, 2020 letters from his
psychiatrist Dr. Louis Littman, and a March 18, 2019 letter from Dr. Cory F. Newman
(Professor of Psychology at Penn Medicine) detailing his Disabilities.

In or about the summer of 2018, after Plaintiff began working for Defendant, he
approached Defendant’s Counseling and Psychological Services (“CAPS”). During that
summer Plaintiff, through CAPS, saw Dr. Marilia Marien, a staff psychologist, and was
then referred to the Center for Cognitive Therapy and the Center for the Treatment and
Study of Anxiety at Defendant’s hospital, and, through these resources, he became
acquainted with Dr. Newman and Dr. Lily Brown.

. Plaintiff had monthly check-ins with Bailey Frankel, a CAPS Case Manager and Clinical

Social Worker, throughout his first year at Defendant.

. Due to the above, it is clear that even before he took his first class at Defendant,

Defendant had knowledge of Plaintiff's mental health issues.

. In September 2018 Plaintiff started classes as a student in Defendant’s Program.

. In or about September and October 2018 Plaintiff corresponded with Defendant about his

Disabilities (attached hereto as Exhibit “D”, emails between Plaintiff and Defendant
reflecting the aforesaid correspondence); therefore, even if Defendant was unaware of

Plaintiff's mental health issues in the summer of 2018, it ultimately was aware of them in
or about October 2018.

In or about December 2018 Plaintiff completed his first semester at Defendant with a
grade point average (“GPA”) of 1.67.

. Due to his low GPA, Professor Joshua Klein (Prof. Klein”) wrote Plaintiff a letter dated

January 7, 2019 (attached hereto as Exhibit “E”) informing Plaintiff that he was no longer
a student in good standing and would have to leave the Program by May 2019.

. About three (3) weeks after Plaintiff's receipt of the January 7, 2019 letter, he arranged to

meet with Prof. Klein and Associate Ombudsman Marcia Martinez Helfman.

At his meeting with Prof. Klein and Ms. Helfman, Plaintiff argued for a probationary
period as he asserted that his GPA was not truly reflective of his academic aptitude, but
was greatly reduced by his limitations due to his Disabilities. The probationary period is
guaranteed by Penn’s policy, and should have been offered to Plaintiff instead of him
having to fight for it.

. At the conclusion of the meeting, it was agreed that Plaintiff would be granted a

probationary period with various academic thresholds he would have to meet to stay in

te
3]

33%

34.

35,

36.

a7.

Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 8 of 45

the Program and return him to good academic standing (see the letter attached hereto as
Exhibit “F”).

. In or about March 2019 Plaintiff began to be concerned that his Disabilities would

impede his ability to meet his agreed-upon academic thresholds and prevent him from
achieving an academic good standing; accordingly, he reached out to the Office of
University Life which advised him to utilize CAPS, which, in turn, referred him to
Student Disability Services.

. It was also suggested he apply for medical leave, which he ultimately did on or about

April 14, 2019 (see the email chain attached hereto as Exhibit “G”).

. In support of Plaintiffs request for medical leave, Dr. Littman and Dr. Newman provided

him with letters detailing his Disabilities (see Exhibit “C’’).

Plaintiff approached Professor Klein about taking medical leave, which initially, Prof.
Klein appeared to agree to. However, Plaintiff expressed that he only wanted to take a
short medical leave of roughly three (3) weeks so that he could continue with the
Program without substantial interruption, and still be able to participate in his summer
Teaching Assistantship (“TA’ship”). Upon hearing that Plaintiff wanted a short medical
leave and not a longer one, Professor Klein openly doubted Plaintiff's need to take leave
and accused him of acting in bad faith. He threatened to refuse to extend Plaintiff's
departmental funding, which included his summer TA’ ship if he took a short medical
leave and missed his Final Exams.

Prof. Klein’s decision to make Plaintiff take the Finals completely disregarded Plaintiff’ s
academic difficulties brought on by his Disabilities and the letters from his mental health
professionals; Plaintiff ultimately chose not to take medical leave, and take the Finals as
scheduled out of fear of retaliation.

Considering Plaintiff's probationary status, Prof. Klein knew or should have known that
Plaintiff would have difficulty securing a faculty sponsor to fund him (students in the
Program are not permitted to be self-funded); consequently, Prof. Klein’s denial of
departmental funding would result in Plaintiffs dismissal from the Program by default.

In or about late April 2019, Plaintiff took the Finals as scheduled. He performed poorly,
which substantially impacted his GPA. Ultimately, Plaintiff finished the Spring 2019
semester with a GPA of 3.0, which was below the agreed-upon threshold for Plaintiffs
probationary period.

Although Plaintiff's Spring 2019 academic performance was below the agreed- upon
threshold, it was still mathematically possible for him to meet the overall GPA
requirement by the end of the Fall 2019 semester; accordingly, in response to Plaintiff's
academic performance in Spring 2019, Prof. Klein issued him a letter dated May 31.
2019 (see the letter attached hereto as Exhibit “H”) allowing him to remain in the
Program for the Summer and Fall 2019 semesters provided some additional thresholds
38.

au.

40.

41.

43.

44,

45.

46.

Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 9 of 45

were met. Said thresholds, however, would have required Plaintiff to obtain Straight A’s
the next semester, which is an exceedingly difficult feat for a graduate school student.
Professor Klein insisted that he could not push back the deadline for Plaintiff to meet to
the GPA requirement to account for Plaintiff's difficulties in the spring 2019 semester,
however there was not indication that he could not do so.

Unfortunately, Plaintiff could not meet the requirements of the Program, and was
dismissed from the Program on January 2, 2020 (see the letter attached hereto as Exhibit
“T”). Plaintiff's GPA improved each semester, and he still met the 3.0 minimum GPA for
good standing two out of the three semesters. In his last semester he received a 3.23,
which was a notable improvement.

On or about April 28, 2020, Plaintiff appealed his dismissal to the Dean of the Graduate
School of Arts and Science, Beth S. Wenger. Dr. Wenger denied his appeal.

Due to his Disabilities, and the medications he takes for the same, as described above,
Plaintiff is unable to perform tasks and meet basic deadlines in a timely and efficient
manner.

Plaintiff informed Defendant of his Disabilities long before they were manifested in poor
academic performances.

. While Prof. Klein should have known of Plaintiff's Disabilities in Fall, 2018, he certainly

knew of them by or about January 2019.

Despite knowledge of his Disabilities, and their effect on Plaintiff's academic
performance, Defendant in general, and Prof. Klein in particular, knowingly required
Plaintiff to perform to academic standards that were not possible given his Disabilities;
indeed, Prof. Klein went so far as to degrade and insult Plaintiff's need for medical leave
as somehow being illegitimate and threatened to revoke his funding, which caused
Plaintiff to stop pursuing medical leave and take the Final exams.

Plaintiff was discriminated against on the basis of his Disabilities: the thresholds
established for him did not adequately account for the effects his Disabilities had on his
academic performance, and being forced to complete the Finals, and basing new
thresholds on his performance on them disregarded his Disabilities.

Defendant did not offer, in good faith, any accommodation to Plaintiff that could address
his limitations due to his Disabilities.

As a result of this discrimination, Plaintiff lost his stipend with Defendant, which was his
primary source of income. This discrimination has also caused Plaintiff to experience
severe emotional pain and suffering, inconvenience, mental anguish, humiliation, loss of
enjoyment of life, and other non-pecuniary loss.

WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 10 of 45

this Complaint, infra.

COUNT I

DISCRIMINATION VIOLATION of the AMERICANS WITH DISABILITIES ACTS,

47,

48.

49.

50.

S51.

Ga
bo

42 U.S.C. § 12101 et seq.

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

Plaintiff is an individual with a qualified disability.

Based on the foregoing, Plaintiff alleges that Defendant violated the ADA by subjecting
him to discrimination on the basis of his actual and/or perceived disabilities and/or
records of impairment.

Defendant was aware of Plaintiff's disabilities prior to him entering the academic
program, and early in his enrollment in the program. Yet, Defendant failed to engage in
the interactive process with Plaintiff, and failed to discuss or provide reasonable
accommodations for his Disabilities.

Defendant held Plaintiff to a standard that he could not meet based on his Disabilities,
and then released him from the Program when he failed to meet it.

. Defendant’s conduct caused Plaintiff to experience severe emotional pain and suffering,

inconvenience, mental anguish, humiliation, loss of enjoyment of life, and other non-
pecuniary loss.

Plaintiff prays that Defendant be required to provide all appropriate remedies available under the

ADA.

COUNT I

RETALIATION VIOLATION OF AMERICANS WITH DISABILITIES ACT, 42 U.S.C.

53.

54,

§ 12101 ef seq.

Plaintiff hereby incorporates the prior paragraphs of this Complaint as though fully set
forth at length.

Plaintiff is an individual with a qualified disability.

. Defendant subjected Plaintiff to retaliation for requesting accommodation and medical

leave when they forced him to take Final Exams in Spring, 2019, and pressured him into
not taking the medical leave he had requested, both of which were to Plaintiff's academic
detriment.

. Defendant took these actions despite knowing that Plaintiff was suffering from

disabilities, and then terminated him from the program for failing to meet their grade
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 11 of 45

requirements.

57. As a result of Defendant’s retaliatory actions, Plaintiff was prevented from pursuing his
doctoral degree, loss of employment, and has experienced severe emotional pain and
suffering, inconvenience, mental anguish, humiliation, loss of enjoyment of life, and
other non-pecuniary loss.

Plaintiff prays that Defendant be required to provide all appropriate remedies available under the
ADA.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court grant him the following relief against
Defendant:

(a) Compensatory damages;

(b) Punitive damages (where applicable);

(c) Liquidated damages (where applicable);

(d) Emotional pain and suffering;

(e) Reasonable attorneys’ fees;

(f) Recoverable costs;

(g) Pre and post judgment interest:

(h) An allowance to compensate for negative tax consequences;

(i) Readmittance to the Program.
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 12 of 45

Date: Mihandl £9, Roictef

Respectfully Submitted,

BY: tL. CA

 

LAW OFFICE OF FAYE RIVA COHEN, P. C.
FAYE RIVA COHEN, ESQUIRE

Attorney ID: 18839

2047 Locust Street

Philadelphia, PA 19103

Attorney for Plaintiff
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 13 of 45

VERIFICATION

I, Clay Contee, hereby verify that I am Plaintiff in the within Complaint and that the
statements made in the foregoing Complaint are true and correct to the best of my knowledge,
information and belief.

I understand that false statements are made to the penalties of 18 Pa. C.S.A. §4904,

relating to unsworn falsification to authorities.

Clay Contee {/
Plaintiff

 

Date 3 / /5[ A|
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 14 of 45

EXHIBIT A
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 15 of 45

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Clay Contee From: Philadelphia District Office
503 S. 44th Street 801 Market Street
Philadelphia, PA 19104 Suite 1000

Philadelphia, PA 19107

 

[ ] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2021 -00423 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respendent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

RFU OU UUU8

Other (briefly state) No Jurisdiction - No employee/employer relationship.

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VIl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

If of the LL
Caney — December 30, 2020

Jamie R. Williamson, (Date Mailed)
District Director

Enclosures(s)

ad UNIVERSITY OF PENNSYLVANIA James W. Cushing, Esq. (for Charging Party)

Helen Logan (for Respondent) LAW OFFICES OF FAYE RIVA COHEN, P.C.
Sr. Admin of Legal Services 2047 Locust Street

2929 Walnut Street, Suite 400 Philadelphia, PA 19103
Philadelphia, PA 19104 ,
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 16 of 45

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
lf you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS ~ --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 17 of 45

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting

impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
http:/Avww.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

>» The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

® In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.

> Only one major life activity need be substantially limited.

» With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (c¢.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (¢.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

“Regarded as” coverage:

>» An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

>» The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

>» A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 18 of 45

EXHIBIT B
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 19 of 45

UNITED STATES DEPARTMENT OF EDUCATION REGION XI
OFFICE FOR CIVIL RIGHTS NORTH CAROLINA
SOUTH CAROLINA

400 MARYLAND AVENUE, SW MISUSE

~ TASHINGTON, DC
WASHINGTON, DC 20202-1475 ————ie

 

February 23, 2021

Mr. Clay Contee

503 South 44" Street
Philadelphia, Pa 19104
clay.contee@gmail.com

Re: Appeal for OCR Case #03-20-2321
Dear Mr. Contee:

This is in response to your December 2, 2020 appeal to the Office for Civil Rights (OCR) in the
U.S. Department of Education regarding the letter issued on October 14, 2020 by the
Philadelphia Office for the above-referenced complaint against the University of Pennsylvania
(the University).

After careful consideration, | find that the issues raised in your appeal do not warrant a change in
the disposition of your case under the laws and regulations enforced by OCR. Accordingly, your
appeal is denied.

This concludes OCR’s consideration of your appeal and is the final agency determination. Final
agency determinations and regional office determinations are not formal statements of OCR
policy and should not be relied upon, cited, or construed as such. OCR’s formal policy
statements are approved by a duly authorized OCR official and are made available to the public.

You have now exhausted all avenues of review within the U.S. Department of Education. You
may have the right to file a private suit in federal court whether or not OCR finds a violation.

Sincerely,

Alice B. Wender

Director

District of Columbia Office
Office for Civil Rights

The Department of Education's mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

www.ed.gov
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 20 of 45

EXHIBIT C
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 21 of 45

Louis Littman, MD, PhD
1420 Walnut Street, Suite 902
Philadelphia, PA 19102
Pennsylvania Medical License Number: MD417898
NPI: 1790906733
Phone: 215-735-4888 Cell Phone: 215-906-5981 Fax: 215-735-2020

March 7, 2019
To Whom it May Concern:

I am writing this letter at the request of my patient, Mr. Clay Contee (DOB: 01/15/1990).
He Started treatment with me on 1/23/19 for his medical conditions. These conditions
interfered with his ability to successfully achieve his full academic potential last

semester. We are attempting to ameliorate the conditions but this may take some time. |
understand that Mr. Contee is currently on academic probation. If there is any way to

give consideration to his medical conditions and give extra time to allow full treatment of
the conditions that would be appreciated.

Thank you for your attention to this matter. Please contact me if you need any additional
information,

Sincerely,

fi 7

Louis Littman, MD, PhD
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 22 of 45

Louis Littman, MD, PhD
1420 Walnut Street, Suite 902
Philadelphia, PA 19102
Pennsylvania Medical License Number: MD417898
NPI: 1790906733
Phone: 215-735-4888 Cell Phone: 215-906-5981 Fax: 215-735-2020

January 24, 2020
To Whom it May Concern:

I am writing this letter at the request of my patient, Mr. Clay Contee (DOB: 01/15/1990).
He has been my patient since 01/23/2019. He has had severe Major Depressive Disorder
(F33.9), Anxiety (F41.9), Attention Deficit Hyperactivity Disorder (F90.9), and
Adjustment Disorder (F43.20). He has received both medication management and
medical psychotherapy for stabilizing his conditions.

He is currently prescribed: lithium carbonate 300 me, desvenlafaxine 100 mg,
propranolol 20 mg (up to three times a day as needed for anxiety), doxepin 10 mg for
sleep, zaleplon 10 mg for slep as needed and methylphenidate 5-10 mg as needed. He is
also on several medications that we will be weaning off due to cost (from change in
insurance coverage) including: atomoxetine 80 mg and vyvanse 40 me,

Thank you for your attention to this matter, Please contact me if you need any additional
information,

Sincerely, e

2—

Louis Littman, MD, PhD
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 23 of 45

8 Penn Medicine | Center for Cognitive Therapy

Department of Psychiatry

Cory F. Newman, Ph.D, ABPP
Professor of Psychology in Psychiatry

March 18, 2019

_ To Whom It May Concem:

s Pb.
E

“Lam writing this letter with regard to Clay Contee, who sought treatment at the Center for
Cognitive Therapy on 8/27/18 and who was diagnosed with a severe, persistent depressive
disorder. I have been treating him on an outpatient since that time, having seen him for 22
sessions. The level of severity of Mr. Contee’s depression was such that it was deemed
appropriate for him to be treated simultaneously by several providers, including psychiatrist
Louis Littman, MD, PhD,

Mr. Contee’s depression has severely interfered with his sleep-wake cycle, his level of energy,
his ability to concentrate, and his general wellness, to the point of hindering his academic
performance, in spite of his best efforts. He has also experienced suicidal ideation, which we
monitor and address regularly. Mr. Contee continues to participate actively in treatment, and he
continues to invest himself in his doctoral program. I am supporting his efforts to secure further
accommodations for his psychological condition, so that he can be supported in his endeavor to

continue in his graduate program,

Thank you for your consideration. Mr. Contee has given me permission to disclose his treatment
status via this letter (and other communications should they arise, pending his further consent).

Sincerely,

   

_ Director, Center for Cognitive Therapy
Professor of Psychology, in Psychiatry
University of Pennsylvania, Perelman School of Medicine

3535 Market Street | 2nd Floor | Philadelphia, PA 19104-3309 | 215.898.4100 | Fax: 215.998.1865 | psydoc@msitsned.upenn.edu
PRM AMAdICIng
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 24 of 45

EXHIBIT D
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 25 of 45

Ue ta a
School of Aris & Sclences Mall - Status of your request

 

 

Sp tenn z Glay Contee <«csnowme@sas.upenn.edu>
Arts & Sciences

Status of your request

1 message

Burton-Grika, Lisa <Ibyrt@upenn.edu> Tue, Sep 25, 2018 at 2:53 PM

To: "Contee, Clay Snowden Miranda" <csnowmc@sas.upenn.edu>
te
Dear Clay,

Thank you for taking the time to meet with us and complete the accommodations request process in SDS.

Penn is committed to providing equal access to qualified students with documented disabilities in

-accordance with University policy and federal, state and local statutes and regulations. I am writing to

inform you that the SDS documentation committee has reviewed your submitted information and
_ approved you for the following accommodation:

» Agrees 7:
See,

-@ 100% extended time for in-class exams and quizzes

Our professional staff members, Pam Balkovec, Jamie Slonim, Susan Shapiro or I will be happy to meet
with. you to finalize your accommodation and inform your designated professors. Please arrange an
appointment to meet with one of us soon.

If,you-have any questions, you can reach me at 215.573.9235 or Lburt@upenn.edu .

Sincerely,

Lisa

Lisa Burton-Grika, MS Ed
Associate Director, Student Disabilities Services

Weingarten Learning Resources Center

https://mall.google.com/mallfu/O7ik=!0bS66ace2&view=ptasearchua..raad-f%3A1612606715278754766&simplomsg-f%3A1012600716278764766 Page 1 of 2

7/30/20, 7:02 PM;
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 26 of 45

Schoo! of Aris & Sclances Mall = Status of your raquast 7/30)20, 7:02 PM

University of Pennsylvania
Stbuffer’ Commons — Suite 300
3702 Spruce Street
Philadelphia, PA 19104
215.573.9235 voice
215.746.6320 TTY
215.746.6926 fax
lbyrt@upenn.edu (email)
RGLiaE

WWW. Vv

pul.upenn.edu/Irc/sds (website)

a,

Please consider the environment before printing this email.

Note: This message and any attached files might contaln confidential information protected by federal and state law. The information is intended only for
the use of the individual(s) or entities originally named a3 addressees. If this message reached you in error, please contact the sender and destroy this
message. Disclosing, copying, forwarding, or distributing the information by unauthorized Individuals or entities is strictly prohibited by law, and may be
subject to civil or criminal penalties.

 

https://mall.google.com/mall/u/O7Ik=f0b96Gaco28view= pt&soarchoa...raad-1%3A1612808716278754766&simplamsq-1%3A1612608715278754766 Page 2 of 2
"dey?
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 27 of 45

School of Arts & Sclences Mall - re: CAPS 8/3/20, 9:38 PM

(Penn . Clay Contee <csnowmc@sas.upenn eis
" Arts &% Sciences

 

>+,.re: CAPS

2 Messages
Clay Contee <csnowmc@sas.upenn.edu> Fri, Oct 5, 2018 at 2:56 PM
To: Josh Klein <jrk@hep.upenn.edu>

Dear Josh,
Thank you for your concern, which was expressed to me via an email from a CAPS affiliate. | am taking steps to
problem solve,
; Sineerely,
Clay:

“ wae

Josh Klein <jrk@hep.upenn.edu> Fri, Oct 5, 2018 at 3:19 PM

.., To: Clay Contee <csnowmc@sas.upenn.edu>

Clay,
‘Thanks for letting me know. | am happy to chat with you whenever you're available.

-,iJosh
[Quoted text hidden]
FR abe
“bani
vt arena,

  

https://miall.google.com/mall/u/O7IkufOb96Gace2&viow=pt&searchs...msg-0%9Ar7817221671042402438&sImpl=amsg-1%3A1613514330348021254 Page 1 of 1
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 28 of 45

EXHIBIT E
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 29 of 45

Penn
Arts é# Sciences

Department of Physics and Astronomy January 7, 2019
4N18 David Rittenhouse Laboratory Joshua R. Klein
Philadelphia, PA 19104-6396 Edmund J. and Louise W. Kahn
215.573.3599 or Fax:215.898.8512 Endowed Term Professor
email; jrk@hep.upenn.edu of Physics and Astronomy

and Graduate Chair

Clay Contee
Department of Physics and Astronomy
University of Pennsylvania

Dear Mr. Contee:

As we discussed earlier in the Fall semester, when a student's academic performance is below the minimal
standards of the University or the Department of Physics and Astronomy, they receive a letter informing them
that they are at risk of no longer being in good academic standing. The relevant standards set by the Department
are that a student must receive at least a B+ in core courses, and not get below a B+ In any course more than
once. You can find this information in the P&A Graduate Handbook at

http://www. physics ,.upenn. edu/graduate/current-students.

In addition, the relevant standards set by the Vice Provost for Education of the University of Pennsylvania
require that for a student to remain in the graduate program, the student’s annual GPA must be no less than
#3.0. You can find this information at
bs

https ://catalog. upenn. edu/graduate/policies-procedures/academic-withdrawal/

Unfortunately, your current GPA, at the end of the Fall semester, is a 1.67. With a GPA this low, it is
mathematically not possible for you to have an annual GPA of 3.0 at the end of the Spring semester. 1 know
that this is difficult news for you to recoive, and I am sorry to bo the bearer of it.

In Physics and Astronomy we support all first-year students through May 31 of their first year, and you can
therefore return in the Spring and continue your coursework and be supported, but I unfortunately do not see
* pet that gets you into good academic standing and which would allow you to remain in the program beyond

ay 31.

I would be happy to discuss this with you further, as well as your options for what yon could do once you
leave Penn.

Sincerely,

fobnn Mec

Joshua R. Klein
Professor
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 30 of 45

EXHIBIT F
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 31 of 45

Penn
Arts €¥ Sciences

Department of Physics and Astronomy February 25, 2019
4N18 David Rittenhouse Laboratory Joshua R. Klein
Philadelphia, PA 19104-6396 Edmund J. and Louise W. Kahn
215.573.3599 or Fax:215.898.8512 Endowed Term Professor
email: jrk@hep.upenn.edu of Physics and Astronomy

and Graduate Chair

Clay Contee
Department of Physics and Astronomy
University of Pennsylvania

Dear Mr. Contee:

As we discussed earlier this semester, your performance in your classes in Fall 2018 were such that it is not
possible for you to have a B average or better across all of your courses by the end of this academic year. The
Vice Provost for Education states that in such cases, you are no longer in good academic standing and that you
are placed on academic probation with a timeline for improving your standing. You can find this information
at

https: //catalog. upenn. edu/graduate/policies~procedures/academic-withdrawal/

As we discussed, the requirements and timeline for you to return to good academic standing are:
e You must achieve a GPA in Spring 2019 of 3.67 or better.

You must find an advisor willing to fund you to do dissertation research beginning July 1, 2019.
You must achieve a GPA in Fall 2019 of 3.67 or better,

_ © You must not get below a B+ more than once in any one of your core courses.

' @ You must maintain the requisite number of class credits each semester, as stated in the P&A Graduate
Handbook.

e You must continue to make progress in research toward eventual candidacy, as determined by your advisor.

I would be happy to discuss this with you further, and to help you in finding an advisor.

Sincerely,

/ ; i ik Lo cf
. Joshua R. Klein

Professor
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 32 of 45

EXHIBIT G
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 33 of 45

 

 

School of Arts & Sclences Mall - Falling Out of Penn 8/3/20, 9:19 PM
Mh Penn. Clay Contee <csnowmc@sas.upenn.ediut>
‘& Arts & Sciences y
Failing Out of Penn
5 messages
Clay Contee <csnowmc@sas.upenn.edu> Fri, Mar 29, 2019 at 5:16 PM

To: sesmith@upenn.edu

* Dear Sharon Smith,

You may recall meeting me last August. | had originally reached out to SIS because | was
. worried about not being able to find funding to pursue my desired course of study, That meeting
*» turned into a discussion about how | might increase my chances of a successful first year at
Penn as a first generation, low income, underrepresented racial minority student in grad school,
| remember being very grateful for the time that you took to meet with me and understand my
issues.

Unfortunately, my situation has deteriorated drastically. For reasons which | can go into more
later, | failed all my courses in my first semester. This resulted in a letter from the graduate chair
of the Physics department, Professor Joshua Klein, informing me that | was to leave at the end
of :the-dcademic year.

V/geks after receipt of this letter, | arranged a meeting with Professor Klein and the Associate
Ombuds, Marcia Martinez-Helfman, in which | argued my case for a probationary period. |
explained why | thought that my poor grades were not reflective of my academic aptitude. | also
cited the university's policy regarding academic standing as outlined by the Vice Provost for
Education, which suggests that such a probationary period is guaranteed to all students. After
this meeting, Professor Klein agreed to a probationary period, and since then | have been
working very hard to improve my GPA. Although ! have made great strides over these last
couple months; nonetheless, | worry that the terms of the probation are unreasonably strict,

especially given my personal circumstances, which | can also go into more later.

Moréover, the concern about funding is still very much present. The physics department
provides funding for only the first academic year, after which point all PhD students are required
o.have found a faculty sponsor to fund their education for the remainder of their time at Penn.
Ag a’ student on probation, it has been exceedingly difficult to get faculty to even agree to meet
with mé, much less Invest money in me. If | am unable to find a faculty sponsor in the next

couple of months, the effect is the same as failing out of school.

In a recent meeting with Professor Klein, he suggested that there may be the possibility of a TA-
ship this summer if my grades are within the threshold he has set. We also discussed strategies
for finding a faculty sponsor. This was the first positive meeting | have had in a while, and it
makes me hopeful that things will turn around.

THaESdid, | have been under a great deal of pressure for some time now, and the hardship is

Te
“pe, |

Attps:[/rpul.gaogts.com/mall/u/O7Ik=fOb8G6aco2aviaw=pt&saarcha,.mag-f%3A18304360112707723634sImplumsg-f%3A1630624790096210768 Pags 1 of 5
Veber: 4

Pose tay
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 34 of 45

Schoo! of Arts & Sclancas Mall - Faillng Out of Pann 8/3/20, 9:19 PM
pene i

taking a toll on my health. As | look around at peers who seem to encounter none of the same
difficulties, | wonder whether | am being given the best possible chance at success, according
to the guidelines set by the university. | do not know whether there exist any policies or
pregrams in place to provide support for students in my situation. But if there is more that | can
doin terms of self-advocacy, | would really appreciate knowing about it. Hence, | am reaching
out to see if you might consider meeting with me to discuss this further.

| hope to hear back from you soon.

Sincerely,
' Clay Contee

Rudick, Lauren <rudickl@upenn.edu> Mon, Apr 8, 2019 at 10:52 AM
To:'Contee, Clay Snowden Miranda” <csnowmc@sas.upenn.edu>

Ce: *6filith} Sharon” <sésmith@upenn.edu>, "Mastroieni, Anita" <mastroia@upenn.edu>
tay “ge

Deat Clay,

!
. t

Sharon shared your e-mail with me. You may remember that we met with you together in the fall. I’m
sorry to hear you've had such a difficult time at Penn since then.

_I’m.glad you have had ongoing conversations with Professor Klein because he Is the best person to.
advise you on how to succeed in the Ph.D. program in physics. | also want to make sure you are
awdreof the Weingarten Learning Resources Center, which supports students academically in various
ways. Within the Weingarten Center, the Office of Learning Resources helps students with academic
learning skills and has two learning instructors who specialize in sclence and engineering. You can
request an appointment with one of them by calling 215-573-9235.

i

| wish you the best in completing your spring courses and meeting your academic goals.
Best, . 5

sy

Ab pti °

fat
rive

Lauren Rudick, M.S.Ed.
Director, Student Intervention Services

Office of the Vice Provost for University Life

hitps://mail.geoglo.com/mall/u/O7ik=fOb96Gace2&vlow=pt&saarcha,.msg-f%3A18304350112707729638simplamag-1%3A1830524790006210780 Pago 2 of 5

Th
g Brite *
2 PTF
1

"wt
mma Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 35 of 45

School of Arts & Sclonces Mall - FaltIng Out of Penn 8/3/20, 8:19 PM

University of Pennsylvania, 3611 Locust Walk
215-898-6081 | rudicki@upenn.edu

 

eM tee

[Quoted text hidden]

Clay Contes <csnowmce@sas.upenn.edu> Tue, Apr 9, 2019 at 8:48 AM
To: "Rudick, Lauren" <rudicki@upenn.edu>
.Ceo: "Smith, Sharon” <sesmith@upenn.edu>, "Mastroieni, Anita" <mastrole@upenn.edu>

Dear Lauren Rudick,

I'm attaching letters | would have brought to a meeting If | had gotten a chance to meet with -
Sharon Smith as this represents the most pertinent information at present. It’s part of looking to
the Office of the Vice Provost of University Life for a second opinion about further
accommodations | can receive as a Penn student. Your timely response is greatly appreciated
In light of the fact that the semester is drawing to a close.

. In xeading the Pennbook and the Physics and Astronomy Handbook it seems that grades
earned. in undergraduate courses are not explicitly separate and therefore could be used as part’
of my calculated GPA.

Ihave studied the policy on academic standing, and | believe there is ample time to solve this
problem and room for coming up with a solution to remain at Penn. Your help and guidance
would be greatly appreciated.

Sincerely, '

Clay Contee
[Quota text hidden]

 

%€ttachments
Te te
# Newman_let.pdf

=| 238K

Littman_let.pdf
;, 1026K

 

Mastrojen|, Anita <mastrole@upenn.edu> Wed, Apr 10, 2019 at 9:46 AM
Tot "Odntee, Clay Snowden Miranda" <csnowmc@sas.upenn.edu>
Ce:"Smith, Sharon” <sesmith@upenn.edu>, "Rudick, Lauren” <rudickl@upenn.edu>

Clay,

je thanks for reaching out, | am meeting with Lauren and Sharon today, and one of us will get back to you ASAP, —
PBs ot .

   

 

Fy odt
https:/frill.g00gl0.com/mali/u/07IkafOb8@6aco2Gvlowspt&seurchs...msg-1%3A16304350112707728634simplemap-1%3A1630524790096210768 Page 3 of &

ar t
riddyrade +

pte
'
a Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 36 of 45

Schonl ec! Aris & Sciences Mail - Failing Out of Penn 8/3/20, 9518 PM

Anita Mastroieni, Ed.D.

Executive Director for Graduate Education & Initiatives
722 College Hall

University of Pennsylvania

tel; 215-898-1842

e-mail: mastroie@upeni.edu

 

[Qunied text hidden}

 

 

Rudick, Lauren <rudickli@upenn.edu> Thu, Apr 11, 2019 at 9:33 AM
To: “Mastroleni, Anita" s«mastroile@upenn.edu>, “Contee, Clay Snowden Miranda" <csnowmc@sas.upenn.edu>
Co: "Smith, Sharon" <sesmith@upenn.edu>

Dear Clay,

Thank you for sharing the letters from your treatment providers. If you would like your department to know that you a
deating with a health issue, | can forward the letters to CAPS (Counseling and Psychological Services), which is the
appropriate office to receive documentation from mental-health providers and advise the schools as appropriate.
P'ease let me know if you would like me to do that.

If you believe that you need academic accommodations because of a disability (which can include mental-health
conditions), Stucent Disabilities Services (SDS) is the office to go to. SDS is part of the Weingarten Learning
Resources Center, which is located in Stouffer Commons and can be reached at 215-573-9235. If you believe you
need accommodations, it is important to contact SDS as soon as possible because accommodations cannot be
applied retroactively to work that is already completed.

i also want to let you know thai if you believe your health is preventing you from successfully completing your
acacemic work, you have the option to request a leave of absence for medical reasons. If you are inlerested in that
option, you should talk with Professor Kiein as soon as possible.

| hope this information helps. Good fuck.

Besi,

Lauren
wean

https: {nail gaogle.com/imali/u/O07ik=[0b966ace2aview= plasearch=..msg-1%3A16I304 350112 707723694 simple msq-143A1G30524 7IOUGS 210758 Page 4615
Case 2:21-cv-01398-BMS Document1 Filed 03/22/21 Page 37 of 45

School af Arts & Sclences Mall - Falling Out of Pann 8/3/20, 9:19 PM
Lauren Rudick, M.S.Ed.

Director, Student Intervention Services

Office of the Vice Provost for University Life

University of Pennsylvania, 3611 Locust Walk

215-898-6081 | rudicki@upenn.edu

[Quoted text hidden]

 

 

 

' : oy Be »
hitps://mail google.com/malifu/O7ikafOb9GGace2view=pt&searchs..msg-1%3A163043601127077236S&almplumsg-1%3A16805247800068210788 Page 6 of 5
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 38 of 45

School of Arts & Sclances Mall - modical teava §/10/20, 9:27 PM
ey renn Clay Contee <csnowmc@sas.upent.ed:
Arts & Sciences

 

medical leave
5 messages

 

Clay Contee <csnowmc@sas.upenn.edu> Wed, Apr 17, 2019 at 8:17 PM
To: Josh Klein <jrk@hep.upenn.edu>

Dear Professor Klein,
Ir. spite of my best efforts this semester, my grades are not on a trajectory that will earn me the 3.67 GPA that served

, €s-@ target for my being able to complete my first year of graduate schoo! successfully, My clinical depression has
* \bwert'ahd continues to be a significant hindrance to my ability to perform up to the expected level.

If | take a medical leave how will | re-enter the physics PhD program? Will | still have access to funding?

At \idur éarliest convenience could you please let me know your thoughts on this matter, which has great importance
{6 me. | appreciate your consideration.

Sincerely,

Clay Contee

 

Josh Klein <jrk@hep.upenn.edu> Wed, Apr 17, 2019 at 10:56 Pl
To;, Apu Contes <csnowmce@sas.upenn.edu>
iCoswastirk ain <jrk@hep.upenn.edu>
PRR ‘ :
Hi, Clay,
| am very sorry to hear this. Are you sure that your GPA will be that low? It
is warth.chatting with your Instructors about where they think you are, if you

haven't already.

There is a place on the Vice Provost's web site that discusses re-integration
into a graduate program after returning from leave. It Is worth looking at
that, and | will also take a look to remind myself of the detalls. Bear in mind
that different schools and departments do things differently.

So that being said, as far as our department Is concerned, you would be
takigg a.leave at a complicated time, because you do not yet have an advisor,
. Adé-gye:ypu doing it In your first semester (which would mean you would be
‘“guitinteed a second semester of funding). | think what we would do Is that
whan-you decided to return you and the Grad Chair (which might not be me) would
have to discuss a funding model. My recommendation to that Grad Chair would be
that you were given support for an additional semester (beyond the two you have
bean funded for) in order to find an advisor who will fund you beyond that
tims.:] would include such a recommendation in a formal letter to you, that you
could then bring to the Grad Chair when you were planning on returning.

I'd be happy to talk to you about this in person.

‘
1

i Josh
[Quoted text hidden}

Page 1 of 2

 
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 39 of 45

School of Arts & Sclonces Mall - medical leave 5/10/20, 8:27 PM

 

cis Coritee <csnowmce@sas.upenn.edu> Fri, Apr 19, 2019 at 12:03 PM
To: Josh Klein <jrk@hep.upenn.edu>

Dear Professor Klein,
__ Thanks for getting back to me.
"Is thdre’a time on Wednesday (4/24) that would work for us to meet and talk about it?
Best,
-Clay Contes
[Quoted text hidden}

 

Josh Klein <jrk@hep.upenn.edu> Fri, Apr 19, 2019 at 2:07 PM
To: Clay Contes <csnowmc@sas.upenn.edu>
Ce: dosh Kein seer: ups: edy>
id bi
- fan do 1pm.on Wednesday.

_isjaf sh.
icuper = hidden]

 

Josh Klein <jrk@hep.upenn.edu> Fri, Apr 26, 2019 at 11:52 AM
To: Clay Contes <csnowmc@sas.upenn.edu>
Ce: Josh Klein <|rk@hep.upenn.edu>

Clay,
|.will need a written request from you for the medical leave, which will then
. have.to also be approved by the Dean. Please write something up that has that
ree { will speak to your doctors today.
af at
pe Josh
fet

gees

 

1%
https://mall.goople.com/malt/u/O?ik=fOba6Gace2&viewapt&soarch=..msq-f%3A1631286788208303751&simplamsg-t%3A1631802472376721954 Page 2 of 2

woe!

   
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 40 of 45

EXHIBIT H
Case 2:21-cv-01398-BMS Document 1

Penn
Arts €# Sciences

+ Department of Physics and Astronomy

4N18 David Rittenhouse Laboratory
Philadelphia, PA 19104-6396
215.573.3599 or Fax:215.898.8512
email: jrk@hep.upenn.edu

Clay Contee
Department of Physics and Astronomy
University of Pennsylvania

Dear Mr. Contee:

Filed 03/22/21 Page 41 of 45

May 31, 2019

Joshua R. Klein

Edmund J. and Louise W. Kahn
Endowed Term Professor

of Physics and Astronomy

and Graduate Chair

As we discussed a few weeks ago, your performance in your classes in Spring 2019 is such that your
cumulative GPA of 2.2 for this year places you below the University’s threshold of 3.0. You are now,
therefore, no longer in academic good standing and are on academic probation.

In my letter dated February 25, I pointed out that in this event you would be given an additional
semester to raise your GPA above the University-mandated level of 3.0. At the time, we had agreed
that this would be achieved by getting a 3.67 or better in both Spring 2019 and Fell 2019. Your 3.0
this semester should therefore mean you have missed this mark. Nevertheless, I have decided that
because it is still mathematically possible for you to bring your cumulative GPA above a 3.0 by the
end of Fal] 2019, that you may attempt to do so, as long as you fulfill other necessary requirements
to re-enter into academic good standing. These items are listed explicitly below:

-- @ You must complete and receive an A in your incomplete Optics class, Physics 529.

e You must re-take your failed core class from Fall 2019, Quantum I (Physics 531). Please note
that if you do not receive better than a B+ in P531 (thus failing it twice) then, irrespective of
any other requirements below, you cannot remain in the program.

¢ You must maintain the requisite number of class credits in Fall 2019 and any subsequent
semesters, as stated in the P&A Graduate Handbook.

® You must achieve a GPA in Fall 2019 of 4.0, With this GPA, and your A in Physics 529, you

will at this point have a cumulative GPA of 3.0.

© @ You niust find an advisor who can fund you to do research aimed at an eventual dissertation

project, beginning in Fall 2019.

There can be no exceptions to these criteria. To help you during this summer, while you are
searching for an advisor, you can work as a Teaching Assistant which will provide funding support.
That support will end in August when your TA duties end.
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 42 of 45

I would be happy to discuss this with you further. Information on how to go about finding an
advisor in P&A can be found in the P&A Graduate Handbook.

Sincerely,

Joshua R. Klein
Professor
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 43 of 45

EXHIBIT |
Case 2:21-cv-01398-BMS Document 1

Penn
Arts &# Sciences

Department of Physics and Astronomy
4N18 David Rittenhouse Laboratory
Philadelphia, PA 19104-6396
215.573.3599 or Fax:215,898.8512

email: jrk@hep.upenn.edu

Filed 03/22/21 Page 44 of 45

January 2, 2020

Joshua R. Klein

Edmund J. and Louise W. Kahn
Endowed Term Professor

of Physics and Astronomy

and Graduate Chair

Clay Contee
Department of Physics and Astronomy
University of Pennsylvania

Dear Mr. Contee:

As you know, in my letter dated May 31, 2019, I outlined the steps you needed to take, and the
necessary milestones you needed to pass, in order to return to good academic standing in our Physics
and Astronomy Program here at Penn. These items were:

© You must complete and receive an A in your incomplete Optics class, Physics 529.

© You must re-take your failed core class from Fall 2019, Quantum I (Physics 531). Please note
that if you do not receive better than a B+ in P531 (thus failing it twice) then, irrespective of
any other requirements below, you cannot remain in the program.

¢ You must maintain the requisite number of class credits in Fall 2019 and any subsequent
semesters, as stated in the P&A Graduate Handbook.

e You must achieve a GPA in Fall 2019 of 4.0. With this GPA, and your A in Physics 529, you
will at this point have a cumulative GPA of 3.0.

e You must find an advisor who can fund you to do research aimed at an eventual dissertation
project, beginning in Fall 2019.

Despite an exceptional effort on the part of our faculty and staff here in the Department of Physics
and Astronomy, which included extra individualized help and tutoring, and financial support for you
in the Summer of 2019, and extraordinary patience on the part of the entire Department including the
Graduate Chair, this semester you received a B in Quantum I (Physics 531), and a semester GPA of
3.23 which gives you a cumulative GPA of 2.66. I am very sorry, therefore, to say that in accordance
with the requirements for degree achievement in Physics and Astronomy, which you can find here

http://www. physics.upenn. edu/graduate/degree-requirements

(and in the Physics and Astronomy Graduate Handbook), and the Vice Provost for Education’s rules
regarding GPA and good academic standing, which you can find here
Case 2:21-cv-01398-BMS Document 1 Filed 03/22/21 Page 45 of 45

http: //catalog.upenn.edu/graduate/policies-procedures/academic-withdrawal/

you can not remain in the graduate program in Physics and Astronomy at the University of
Pennsylvania. I know this is a difficult thing for you, and I am sorry to be the bearer of unfortunate
news. I wish you the best of luck in your future endeavors.

Sincerely,

faben Moe

Joshua R. Klein
Professor
